DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 12-20 were previously pending and subject to a non-final office action mailed 12/22/2021. Claims 12 and 20 were amended; no claim was cancelled or added and claims 1-11 were withdrawn in a reply filed 03/16/2022. Therefore claims 12-20 are currently pending and subject to the final office action below. 
Response to Arguments
Amendments to the claims, filed on 03/16/2022, render the request for a substitute specification moot.
Applicant’s arguments, see remarks p. 10, filed 03/16/2022, with respect to claim objection have been fully considered and are persuasive.  The claim 20 objection has been withdrawn. 
Applicant’s arguments, see remarks p.10, filed 03/16/2022, with respect to the rejection(s) of claim(s) 12-20 under 112a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new amended limitation of claims 12 and 20.
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In regards to Applicant’s argument that the combination of reference does not explicitly disclose “a number of products of the online orders does not exceed an amount of product the carrier can carry”, therefore the combination does not disclose the limitation. Examiner respectfully disagrees and notes that the combination of reference discloses that the capacity of orders does not exceed the capacity of the vehicles. Based on the broadest reasonable interpretation, not only is a capacity can be define in volume but also in a number of items. If a capacity is given in a volume for example, the disclosure of “a capacity of orders” does not exceed the “capacity of vehicle” is determined in “volume”, a number of orders or a number of product a vehicle can carry can be is implicit within the “volume”. A number of items is needed to calculate the total volume of the “orders” and a number of product a vehicle can carry is calculated from the dimensions and cargo volume of the vehicle which are all disclosed within with the reference. However, for the sake of compact prosecution, Gottlieb reference is added in order to explicitly disclose a capacity in numbers of items. 
In regards to Applicant’s argument that Khassis does not disclose “altering, by the central server, the selected route using the location of the carrier and the geographic information” because Khassis does not teach altering the selected route using the location and geographic information. At best, Khasis describes updating a route after a modification to the original route was made, such as removing or adding a destination (remarks p. 11). Examiner respectfully disagrees. 
Paragraph 70 of Khassis discloses “The routing module 112 may also communicate with the prediction module 136 to analyze all available real-time, historical and/or predicted future traffic information on applicable roadway segments gathered from the traffic module 120, the weather module 124, the hazard module 128, and the avoidance zone module 132, including data from sensors coupled to the modules, first-party tracking, and/or third-party sources to determine a preferred route. The administrator 102 may set certain criteria for the requested route, such as, e.g., recommend the route with the shortest predicted travel time, avoid areas with a high likelihood of congestion, and/or avoid areas with a high likelihood of an accident.”
Paragraph 71 states “The optimization server 110 may select a collection of routes to recommend to vehicles as the most efficient route to travel between every destination on the route…”
Paragraph 72 states “In this example, the distance of travel from starting point 202 to destination 204 is shortest on route B 206, and is longest on route A 208. Even though route A 208 has a longer distance than both route B 206 and route C 210, it may be the system's preferred route due to there being a weather condition 212, such as, e.g., a snowstorm, on route B 206 and a traffic condition 214, such as, e.g., an automotive accident, on route C 210 that may impede traffic flow. However, if the traffic condition 214 and/or the weather condition 212 clears out prior to the driver reaching the destination, then the optimization server may receive updates in real-time and re-route the driver back onto the route with the shortest distance, if roadway permits, such as depicted on route A′ 216”
Based on paragraphs 70, 71 and 72, a person of ordinary skill in the art would determine that Khassis teaches “altering, by the central server, the selected route using the location of the carrier and the geographic information”.
In regards to Applicant’s argument that Khassis does not disclose that geographic information is received “at periodic intervals”, Khassis discloses in paragraph 74 “ The optimization server obtains real-time, historical, and predicted future traffic, weather, hazard, and avoidance-zone data on road segments for which to generate a route, while staying within parameters and constraints set by an administrator of the system. The platform may be communicatively coupled to sensors positioned on roads, such as, e.g., a speed radar or a camera, and sensors positioned in user vehicles, such as, e.g., a GPS system or an on-board diagnostic sensor. The information received by the optimization server may be obtained, processed, analyzed, and aggregated from one or more third-party sources, such as, e.g., a traffic information vendor, and/or a first-party source, such as, e.g., tracking information obtained from the sensors positioned in user vehicles and/or information manually inputted by the administrator. Generated routes may be continually and dynamic updated based on a predetermined time interval, automatically configured triggers, manually configured triggers, and/or as new information becomes available that may necessitate a re-sequencing of one or more routes. “
Paragraph 131 states that “Operation 1010 receives road data comprising traffic data, weather data, hazard data and avoidance zone data. The data may be real-time data, a historical data, and/or a predictive data. Operation 1020 predicts a current traffic condition and a future traffic condition based on the traffic data, weather data, hazard data, and avoidance zone data. Operation 1030 sequences one or more driving routes comprising a plurality of user vehicles and a plurality of destinations based on shortest travel time, shortest distance, shortest distance based on the current traffic condition and the future traffic condition, or an objective cost function. Operation 1040 generates one or more driving directions based on the sequenced driving routes. In some embodiments, operation 1010 to operation 1040 may be repeated at a predetermined time interval, or as real-time data change, or as one or more constraints are modified, or based on one or more configured triggers. Operation 1050 presents one or more data and/or metadata about the driving routes to the user vehicles.”
Based on paragraphs 74 and 131, Khassis discloses that geographic information is received “at periodic intervals”.
Applicant's arguments filed 03/16/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that claims 12-20 do not recite an abstract idea because independent claims represent meaningful, unconventional limitations that extend beyond mere “commercial or legal interactions” “marketing/sales activities” or any other “method of organizing human activity” or “mental processes” which require specific hardware components including a central server, a database, a geographical information server and a carrier that are not simply recitation of generic computer components (remarks p. 12-13). Examiner respectfully disagrees. 
Examiner respectfully notes that MPEP 2106.04(II)(A)(1) states that “Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."” and MPEP 2106.07(a) states that “the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception”
Based on the MPEP section above, claims 12-20 recite an abstract idea of organizing human activity because the limitations described in the page 13 of the non-final office action dated 12/22/2021 describe concepts that are related to commercial interactions (i.e. sales and business behavior) and managing personal behavior (i.e. driving directions to follow). Therefore, the claims are directed towards an abstract idea of organizing human activity. 
In addition, the additional elements (i.e. a central server, a database, a geographical information server) are recited at a high level of generality which amounts to simple instructions of applying the abstract idea into a general computer which does not integrate the abstract idea into a practical application.
Applicant argues that the abstract idea is integrated into a practical application because, similar to example 37, the claims recite a specific manner of automatically updating the selected route of the carrier based on the location and geographic information, providing a specific improvement over the prior art by improving search abilities and processing time of the central server since it would no longer need a live connection (remarks p. 14). Examiner respectfully disagrees. 
Examiner respectfully notes that the current claims are distinguishable from example 37 and not patent eligible. In example 37, the claims were found to be an improvement over prior art because the claims allowed the computer to accomplish something it could not before as stated in Example 37’s specification “For example, traditional software does not automatically organize icons so that the most used icons are located near the “start” or “home” icon, where they can be easily accessed. Therefore, what is needed is a method that allows for such non-traditional arrangements to be performed automatically.” 
Here, on the other hand, the claims do not allow the computer to perform something it could not before and the specification does not indicate that the prior art systems are missing the feature of “receiving information in periodic intervals”. Therefore, the claims are distinguishable from example 37 and not patent eligible. 
Applicant argues that claim 12 is similar to example 42 and patent eligible because recites an improvement over the prior art by obtaining different information from different location to alter the selected route of the carrier (remarks p. 15). Examiner respectfully disagrees. 
Examiner respectfully notes that the abstract idea was integrated into practical application in example 42 because the combination of additional elements such as “storing information, providing remote access over a network, converting updated information that was input by a user in a nonstandardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users” recited a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The specification also supported this improvement by stating that the prior art systems lacked such capabilities. 
Contrary to example 42, the abstract idea in claim 12 is not integrated into a practical application because obtaining different information from different location to alter the selected route of the carrier does not improve prior art system by allowing said information or any other information recited in the claims to be collected in different formats and shared in a standardized format.
In addition, MPEP 2106.05(d)(II) discloses that receiving and transmitting data over networks even through an intermediate computer is a well, understood, routine and conventional activity of a computer. 
As such, the claims are distinguishable from example 42 and not patent eligible. 
Applicant argues that the claims involve an “inventive concept” under section 101 because the claims recite features that exceed “well-understood, routine, conventional activities” already known in the industry (remarks p. 16). Examiner respectfully disagrees.
Examiner respectfully notes that Applicant’s argument is a conclusory one because it does not state or provide a rational how the claims recites features that exceed “well-understood, routine, conventional activities” already known in the industry. Please see above for arguments showing that the claims are directed towards an abstract idea without it being integrated into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “determining, by the central server, a distribution center and a carrier to fulfill said online orders based on the item characteristics if a number of products of the online orders does not exceed an amount of products the carrier can carry”. The limitation is new matter because it lacks support in the specification.  Paragraph 25 is the closest support Examiner could find for the limitation and states that “According to one embodiment, the central server 102 can be located on-board in the carrier 106. For example, if the number of products being fulfilled and delivered from a particular distribution center 108 does not exceed an amount of products that a single, particular carrier 106 can carry, and/or if one or more delivery destinations have a designated carrier 106, then the central server 102 can be located at the carrier 106. In such a setup, the central server 102 can assign one or more routes, including the products, delivery destinations, and order for delivery to one or more carriers 106. According to another embodiment, the central server 102 can be located at the distribution center 108. As such, the distribution centers 108 can each have a central server 102. For example, if the number of products being fulfilled and delivered from a particular distribution center 108 exceeds an amount of products that a single, particular carrier 106 can carry, and the delivery destinations do not have dedicated carriers 106, the central server 102 can be located at the distribution center 108. In such a setup, the central server 102 can assign one or more routes, including the products, delivery destinations, and order for delivery to one or more carriers 106.” 
At best, paragraph 25 support where a central server is located and not as the claim limitation recites (i.e. determining a distribution center and carrier to fulfill said online orders based on the items characteristics if a number of products of the online orders does not exceed an amount of products the carrier can carry”. Therefore, the claim limitation is new matter. Similar rejection is applied to claim 20.
Claims 13-19 are also rejected under 112a for failing to cure the deficiency above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “providing, by said computer, the selected route to the carrier”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “providing, by said central server, the selected route to the carrier”
Claims 13-19 are also rejected under 112b for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving […] three online orders from different delivery destinations, wherein each of the online orders comprises a product and a delivery destination for delivering said product; determining […] said delivery destinations for delivering said product for each of said online orders; retrieving […] item characteristics related to said online orders; determining […] a distribution center and a carrier to fulfill said online orders based on the item characteristics if a number of products of the online orders does not exceed an amount of products the carrier can carry; determining […] a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination, determining […] a score for the first route; determining [...] a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a third online order to a third delivery destination; determining […] a score for the second route; and selecting […] the first route or the second route for the carrier based on the score of first route and the score of the second route, wherein the first route and the second route are each in a generally curve shape starting from the distribution center, through the delivery destinations, and ending at the distribution center; providing […] the selected route to the carrier, while the carrier is in-route between the distribution center and the first delivery destination; tracking […] a location of the carrier;  altering[…] the selected route using the location of the carrier and the geographic information; transmitting […] the altered selected route and storing […] the selected route […]”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The limitations also cover mental processes because they allow for limitations to be done in the human mind.
This judicial exception is not integrated into a practical application. In particular, the claim further recites “receiving, at the central server from the carrier, the location of the carrier; receiving, from a geographical information server, geographic information based on the location of the carrier at periodic intervals”. The “receiving” steps are recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra solution activity. The central server, geographical information server and database are also recited at a high level of generality and merely automate the receiving steps. Therefore, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed towards an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2018/0315018)(paragraph 25-32, 55-62) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network and storing of data in a memory are a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving, transmitting and storing steps are well understood, routine and conventional activity is supposed under Berkheimer. 
Dependent claims 13-19 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 12 without successfully integrating the exception into a practical application (third party source of claim 13 is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive three online orders, wherein each of the three online orders comprises a product and a delivery destination for delivery said product; determine said delivery destinations for delivering said product for each of said online orders; retrieve item characteristics related to the three online orders; determine a distribution center and a carrier to fulfill said online orders based on the item characteristics in response to products of the online orders being within a threshold product limit of the carrier; determine a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination, determine a first score for the first route; determine a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a third online order to a third delivery destination; determine a second score for the second route; and select the first route or the second route for the carrier based on the first score and the second score, wherein each of the first score and the second score is weighted based on a departure time from the distribution center and a loading time to load the carrier at the distribution center prior to departure; provide the selected route to the carrier, while the carrier is in-route between the distribution center and the first delivery destination; track a location of the carrier; alter the selected route using the location of the carrier and the geographic information; transmit, […], the altered selected route; and store the selected route”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim further recites “receive, from the carrier, the location of the carrier; receive, from a geographical information server, geographic information based on the location of the carrier”. The “receiving” steps are recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra solution activity. The processor, geographical information server and database are also recited at a high level of generality and merely automate the receiving steps. Therefore, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed towards an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2018/0315018)(paragraph 25-32, 55-62) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network and storing of data in a memory are a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving, transmitting and storing steps are well understood, routine and conventional activity is supposed under Berkheimer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenefic (2010/0106539) in view of Braumoeller (US 8,428,988), Khasis  (US 2017/0323249), Santilli (US 2016/0258774) and Gottlieb (US 2008/0065262)
As per claim 12, Kenefic discloses a method for managing shipment of a plurality of online orders, the method comprising: 
determining, by the central server, a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, a first route with deliveries to customers C and K is determine for route R2 which Examiner interprets as delivery of first product to first delivery destination and second product to second delivery destination).
determining, by the central server, a score for the first route (paragraph 48, 51, 79-80, 83, a time, distance or savings is calculated for each route); 
determining, by the central server, a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a third online order to a third delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, unrouted customer I is exchanged for customer K during one of the permutations of the system, resulting in a route containing customer C and I which Examiner interprets as delivery of a first product to a first delivery destination and third product to a third delivery destination); 
determining, by the central server, a score for the second route (paragraph 48, 51, 79-80, 83, a time, distance or savings is calculated for each route permutation); and 
selecting, by the central server, the first route or the second route for the carrier based on the score of the first route and the score of the second route (fig. 1, 5A-B, route R2, paragraph, 71-72, 83, 92, the routing plan with the lowest travel time is selected)
 wherein the first route and the second route are each in a generally curve shape starting from the distribution center, through the delivery destinations, and ending at the distribution center (fig. 1, paragraph 47);
Determining, by the central server, a carrier to fulfill said online orders if a capacity of products of the online orders does not exceed a capacity of the carrier can carry (paragraph 7, 25, 47, vehicles are assigned to carry on the fulfillment plan. the total capacity of each of the routes does not exceed the total capacity of each vehicle);
However, Kenefic does not disclose but Braumoeller discloses receiving, by a central server, three online orders from different delivery destinations (fig. 1A, Col. 7, ln 50-56, orders are received from different customers in different delivery location), wherein each of the online orders comprises a product and a delivery destination for delivering said product (fig. 2c-d, Col. 17, 21-35, each order details a delivery address and product description); determining, by the central server, said delivery destinations for delivering said product for each of said online orders (Col. 7, ln 65 to Col. 8, ln 13, an address of the recipient is determined in order to locate the Distribution center proximate to it); retrieving, by the central server from a database, item characteristics related to said online orders ( see at least Col. 5, ln 1-20, 46-65, Col. 6, ln 17-28, Col. 8, ln 24-30,  item characteristics (i.e. fulfillment cost, availability, etc…) are used to determine fulfillment plans); determining, by the central server, a distribution center to fulfill said online orders based on the item characteristics (see at least Col. 7, ln 65 to Col. 8, ln 13, a distribution center with the optimal fulfillment plan that was determined is chosen).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Braumoeller in the teaching of Kenefic, in order to generate a fulfillment plan for a current order (please see Braumoeller, Col. 1, ln 21-25).
However, Kenefic in view of Braumoeller does not disclose but Khasis discloses providing, by the central server, the selected route to the carrier (paragraph 13, 15, 18, 65, 108-109, the routes are dynamically updated and provided to the carrier); tracking, by the central server, a location of the carrier (paragraph 20, 22, 72 and 78, the location of the vehicle is tracked by the server); receiving, at the central server from the carrier, the location of the carrier (paragraph 20, 22, 72 and 78, the server receiver the location of the vehicles); receiving, from a geographical information server, geographic information based on the location of the carrier at period intervals (paragraph 47, 72-73, 74, 131 the optimization server receives traffic and weather updates from a server); altering, by the central server, the selected route using the location of the carrier and the geographic information (paragraph 70-75, the routes are dynamically optimized in view of the location of the vehicles and the weather and traffic data); transmitting, by the central server to the carrier, the altered selected route (fig. 9-10, paragraph 75, 78, 135, the updates to the routes are displayed to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Khasis in the teaching of Kenefic and Braumoeller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Kenefic in view of Braumoeller and Khasis highly suggest but does not disclose but Santilli discloses 5Office Action dated: April 29, 2021 storing, by the central server, the selected route into the database (paragraph 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Santilli in the teaching of Kenefic, Braumoeller and Khasis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Kenefic does not disclose but Gottlieb discloses that capacity can be expressed in a number of items (paragraph 32, 33 and 45, “Maximum utilization [i.e. capacity] may be measured in any appropriate manner such as the number of shipping units or pallets that a vehicle or compartment may carry, the weight limit a vehicle or compartment may carry, the volume of goods that a vehicle or compartment may carry or by use of similar criteria”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Gottlieb in the teaching of Kenefic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 16, Kenefic discloses determining, by the central server, a completion time for completing each of said first route and said second route, (fig. 1, paragraph 48, 51, 79-80, 83) and wherein said score for each of said first route and said second route is based on said completion time (paragraph 48, 51, 79-80, 83, the routes are rated based on the travel time of the route).

As per claim 17, Kenefic discloses determining, by the central server, a completion distance for completing said first route and said second route, (fig. 1, paragraph 48, 51, 79-80, 83) and determining, by the central server, a completion distance for completing said first route and said second route (paragraph 48, 51, 79-80, 83, the routes are rated based on the travel time or distance of the routes).

As per claim 19, Kenefic does not disclose but Braumoeller discloses wherein the online orders are received from at least one of a retail store and a customer (fig. 1A, fig. 2b, Col. 7, ln 65 to Col. 8, ln 13, orders are received from customers)(please see claim 1 rejection for combination rationale) .
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over kenefic (2010/0106539) in view of Braumoeller (US 8,428,988), Khasis  and Santilli, as disclosed in the rejection of claim 12, in further view of Khasis II (US 2017/0262790). 
As per claim 13, Kenefic discloses wherein said score of said possible curved route is each based on travel time for vehicle to travel to destination (paragraph 48, 51, 79-80, 83). However, Kenefic in view of Braumoeller, Khasis and Santilli does not disclose but Khasis II discloses receiving, by the central server, traffic information from third party source (paragraph 62-63, 64, 67-69) and wherein said score of said possible route is each based on said traffic information (paragraph 62-63, 64, 67-69, the traveling time to the destination is based on traffic information). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Khasis II in the teachings of Kenefic in view of Braumoeller in order to predict anticipated traffic conditions along the dynamically generated route (Khasis, abstract).

As per claim 14, Kenefic discloses determining, by the central server, an estimated travel time for each of the delivery destinations of the first route and the second route (paragraph 48, 51, 79-80, 83) and wherein said score for each of first route and said second route is based on the estimated travel time (paragraph 48, 51, 79-80, 83). However, Kenefic in view of Braumoeller, Khasis  and Santilli disclose but Khasis II discloses determining, by the central server, an estimated time of arrival for each of the delivery destinations of the first route and the second route (paragraph 17, 41, 71, arrival times of different routes between each pair of delivery destination is calculated in order to determine whether the route is viable route )  and wherein said score for each of first route and said second route is based on the estimated time of arrival (paragraph 17, 41, 71, arrival times of different routes between each pair of delivery destination is calculated in order to determine whether the route meets the arrival time constraints).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Khasis II in the teachings of Kenefic in view of Braumoeller, Khasis  and Santilli in order to predict anticipated traffic conditions along the dynamically generated route (Khasis, abstract).

As per claim 15, Kenefic discloses determining, by the central server, a travel time for each of the delivery destinations of the first route and the second route (paragraph 48, 51, 79-80, 83) and wherein said score for each of first route and said second route is based on the travel time (paragraph 48, 51, 79-80, 83). However, Kenefic in view of Braumoeller, Khasis  and Santilli does not disclose but Khasis II discloses determining, by the central server, an estimated time of unloading the products at each of the delivery destinations in the first route and the second route (paragraph 22, 95, 98-99, arrival times of different routes between each pair of delivery destination is calculated in order to determine whether the route is viable route )  and wherein said score for each of said first route and said second route is based on the estimated time of unloading the products. (paragraph 22, 95, 98-99, travel times are calculated with unloading times into consideration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Khasis II in the teachings of Kenefic in view of Braumoeller, Khasis  and Santilli in order to predict anticipated traffic conditions along the dynamically generated route (Khasis, abstract).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over kenefic (2010/0106539) in view of Braumoeller (US 8,428,988), Khasis  and Santilli, as disclosed in the rejection of claim 12, in further view of Khasis II (US 2017/0262790) and Nobe ( US 5, 506, 774).
As per claim 18, Kenefic discloses determining, by the central server, a travel time for each of the delivery destinations of the first route and the second route (paragraph 48, 51, 79-80, 83). Kenefic in view of Braumoeller, Khasis  and Santilli does not disclose but Khasis II discloses determining, by the central server, left turns for each of the first and second routes (see at least paragraph 54-59, left turns between each destination during each permutation is determined in order to determine the most efficient routes), wherein said score for each of said first route and said second route is based on left turns (see at least paragraphs 54-59, travel time determination takes into consideration left turn avoidance constraints)(please see claim 13 rejection for combination rationale). 
However, Kenefic in view of Braumoeller, Khasis , Santilli and Khasis II does not disclose but Nobe discloses determining, by the central server, an amount of left turns between an origin and destination (col. 2, ln 44-53 and Col. 8, ln 9-23). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of amount of left turns of Nobe for the left turns of Khasis II. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenefic (2010/0106539) in view of Braumoeller (US 8,428,988), Khasis (US 2017/0323249) in further view of Santilli (US 2016/0258774), Isokawa (US 2019/0354932) and Gottlieb (US 

As per claim 20, Kenefic discloses a system for managing shipment of a plurality of online orders r, the system comprising: 
determine a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, a first route with deliveries to customers C and K is determine for route R2 which Examiner interprets as delivery of first product to first delivery destination and second product to second delivery destination),
determine a first score for the first route  (paragraph 48, 51, 79-80, 83, a time, distance or savings is calculated for each route);
determine a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a third online order to a third delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, unrouted customer I is exchanged for customer K during one of the permutations of the system, resulting in a route containing customer C and I which Examiner interprets as delivery of a first product to a first delivery destination and third product to a third delivery destination); 
determine a second score for the second route (paragraph 48, 51, 79-80, 83, a time, distance or savings is calculated for each route permutation); and 
select the first route or the second route for the carrier based on the first score and the second score, (fig. 1, 5A-B, route R2, paragraph, 71-72, 83, 92, the routing plan with the lowest travel time is selected)
Determine a carrier to fulfill said online orders if a capacity of products of the online orders does not exceed a capacity of the carrier can carry (paragraph 7, 47, vehicles are assigned to carry on the fulfillment plan. The total capacity of each of the routes does not exceed the total capacity of each vehicle);
However, Kenefic does not disclose but Braumoeller discloses a database (fig. 1A, Col. 7, ln 50-56, orders are received from different customers in different delivery location) and a processor communicatively coupled to the database and configured to: receive three online orders, wherein each of the online orders comprises a product and a delivery destination for delivering said product (fig. 2c-d, Col. 17, 21-35, each order details a delivery address and product description); determine said delivery destinations for delivering said product for each of said online orders (Col. 7, ln 65 to Col. 8, ln 13, an address of the recipient is determined in order to locate the Distribution center proximate to it); retrieve, from the database, item characteristics related to said online orders ( see at least Col. 5, ln 1-20, 46-65, Col. 6, ln 17-28, Col. 8, ln 24-30,  item characteristics (i.e. fulfillment cost, availability, etc…) are used to determine fulfillment plans); determine a distribution center to fulfill said online orders based on the item characteristics  (see at least Col. 7, ln 65 to Col. 8, ln 13, a distribution center with the optimal fulfillment plan that was determined is chosen).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Braumoeller in the teaching of Kenefic, in order to generate a fulfillment plan for a current order (please see Braumoeller, Col. 1, ln 21-25).
However, Kenefic in view of Braumoeller does not disclose but Khasis discloses provide the selected route to the carrier (paragraph 13, 15, 18, 65, 108-109, the routes are dynamically updated and provided to the carrier); track a location of the carrier (paragraph 20, 22, 72 and 78, the location of the vehicle is tracked by the server); receive,  from the carrier, the location of the carrier (paragraph 20, 22, 72 and 78, the server receiver the location of the vehicles); receive, from a geographical information server, geographic information based on the location of the carrier (paragraph 47, 72-73, 74 and 131, the optimization server receives traffic and weather updates from a server); alter the selected route using the location of the carrier and the geographic information (paragraph 70-75, the routes are dynamically optimized in view of the location of the vehicles and the weather and traffic data); transmit, by the processor to the carrier, the altered selected route (fig. 9-10, paragraph 75, 78, 135, the updates to the routes are displayed to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Khasis in the teaching of Kenefic and Braumoeller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Kenefic in view of Braumoeller and Khasis highly suggest but does not disclose but Santilli discloses 5Office Action dated: April 29, 2021store the selected route into the database (paragraph 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Santilli in the teaching of Kenefic, Braumoeller and Khasis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Kenefic in view of Braumoeller, Khasis and Santilli does not disclose but Isokawa discloses wherein each of the first score and the second score is weighted based on a departure time from the distribution center and a loading time to load the carrier at the distribution center prior to departure (see at least paragraph 52, 68-70, the required time for the route takes into consideration the departure time and loading time, based on said required time, the route is selected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Isokawa in the teaching of Kenefic, Braumoeller, Khasis and Santilli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Kenefic does not disclose but Gottlieb discloses that capacity can be expressed in a number of items (paragraph 32, 33 and 45, “Maximum utilization [i.e. capacity] may be measured in any appropriate manner such as the number of shipping units or pallets that a vehicle or compartment may carry, the weight limit a vehicle or compartment may carry, the volume of goods that a vehicle or compartment may carry or by use of similar criteria”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Gottlieb in the teaching of Kenefic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628